—Order, Supreme Court, New York County (Beverly Cohen, J.), entered September 30, 1997, which denied appellant successful bidders’ motion to set aside a foreclosure sale and compel return of their down payment deposited with the Referee, unanimously affirmed, with costs.
Sale of the premises subject to unpaid taxes and assessments was not a violation of RPAPL 1354 (2) since the judgment of foreclosure so provided. Even if it were such a violation, appellants had notice of such condition and therefore cannot claim prejudice (RPAPL 231 [6]; cf., Aaron v Kent, 182 AD2d 960). Nor should the sale be set aside because of the continued occupancy of the mortgagor, whose right of possession continues until delivery of the Referee’s deed (see, Central Hanover Bank & Trust Co. v Boccia, 244 App Div 106, 112). We have considered appellants’ remaining arguments and find them to be without merit. Concur — Milonas, J. P., Wallach, Rubin, Mazzarelli and Saxe, JJ.